DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 6/1/2021, claims 20-21 have been cancelled; claims 1, 3, 6, 7, 9-10, 14 and 19 have been amended, and new claims 22-23 have been added per applicant’s request. Therefore, claims 1-7, 9-15, 17-19 and 22-23 are presently pending in the application.

Claim Objections
3.	Claim 7 objected to because of the following informalities:  Claim 7 has been indicated as amended and it appears that its dependency off of claim 6 is supposed to change. However, the removal of the number “6” has been indicated but a new dependency number has not been cited. Therefore, appropriate correction is required. For the purpose of examination the office will examine claim 7 as previously cited of depending from claim 6.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-14, 17, 19-21 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meij et al. (U.S. Patent Application Publication No. 2016/0189047), in view of Weare et al. (U.S. Patent No. 7,326,848).

As to claim 1, Meij et al. teaches a computer-implemented method of segmenting a search query to identify search results (See Meij et al., paragraph 11), the method comprising: 
receiving, a search query comprising a search query string (See Meij et al., paragraph 34, wherein the query comprises a “text string”); 
identifying a first token and a second token from the search query string (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token);
determining a first vector for the first token and a second vector for the second token using a word embedding’s model (See Meij et al., paragraph 35, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors.” And see paragraphs 55 and 83, wherein the embedding model is read on the “word2vec” which is also known as representation of words in Meij);
processing the single query segment to identify search results from items stored on a database (See Meij et al., Figures 6 and 10; Also see paragraphs 9, 38, 41, wherein Meij discloses processing a query to get results).
Meij et al. teaches determining to include the first and second tokens in a single query segment (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token).  Meij et al., however, does not explicitly teach using a classifier to determine a relationship between the first vector and the second vector in vector space based on a distance between the first vector and the second vector determined by comparing the first vector and the second vector in the vector space.
Weare et al. teaches system and method for providing automatic classification of media entities according to tempo properties (See abstract), in which he teaches using a classifier to determine a relationship between the first vector and the second vector in vector space (See Weare et al., Figures 5A-6B; Also see column 12, lines 45-56, wherein Weare discloses “an entry vector EV is classified in accordance with vectors of CCV1 through CCV9 in the classification chain input space IS that are located within the distance d_nh calculated in FIGS. 5A and 5B”), based on a distance between the first vector and the second vector determined by comparing the first vector and the second vector in the vector space (See Weare et al., Figures 5A-6B; Also see column 3, lines 47-57; column 5, lines 50-56, column 11, line 31-column 12, line 44, wherein Weare discloses “the feature vector of the sound file has been stored in a database with a corresponding link to the original data file, the user can query the database in order to access the corresponding sound files. The database system must be able to measure the distance in N-space between two N-vectors”).
Meij et al. and Weare et al. are from the analogous art of processing queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Meij et al. and Weare et al. to have combined Meij et al. and Weare et al..  The motivation to combine Meij et al. and Weare et al. is to provide providing automatic classification of entities according to tempo properties (See Weare et al., column 1, lines 25-31).  Therefore, it would have been obvious to one skilled in the art to combine Meij et al. and Weare et al..

As to claim 2, Meij et al. teaches further comprising: generating a feature by concatenating thee first vector determined for the first token and the second vector determined for the second token (See Meij et al., paragraph 93, wherein each vector are concatenated. Also see Meij et al., paragraph 35, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors.”) and; determining to include the first and second tokens in the single query segment by passing the feature to a binary classifier (See Meij et al., paragraphs 35, 55 and 83, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors”). 

As to claims 3 and 10, Meij et al. as modified, teaches building the word embeddings model based on the training data comprising a database of tokens (See Meij et al., paragraph 35, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors.”), wherein the database of tokens comprises previous search queries (See Meij et al., paragraphs 33-38 and 53-54, wherein Meij teaches “before the content provider 104 starts to retrieve content, entities in the queries are recognized by the entity-based content retrieval scoping system 102 based on a novel probabilistic model and surface form information mined from the query log database [read on previous search queries database] 112 and/or knowledge database 114”).

As to claims 4 and 11, Meij et al. as modified, teaches wherein the word embeddings model is a word2vec or GloVe model (See Meij et al., paragraphs 83-85, wherein Meji discloses “word2vec embeddings" approach may be applied”). 

As to claims 5 and 13, Meij et al. as modified teaches wherein the classifier is trained based on vector representations of training search queries comprising segmented search queries having a predetermined level of segmentation accuracy (See Meij et al., paragraphs 84-86, wherein Meij discloses “a binary logistic regression classifier” and wherein Meij teaches for the classifier that “the number of negative samples .rho. Increases the accuracy but the training time grows linearly”).  

As to claim 7, Meij et al. as modified teaches further comprising training the classifier using a contiguous bag of words (cbow) or skip-gram architecture (See Meij et al., paragraphs 88, wherein Meij teaches “Aggregating the vectors of bags of words”).  

As to claim 9, Meij et al. teaches an apparatus for segmenting a search query, comprising:
at least one processor; and one or more computer-readable media having instructions stored thereon (See Meij et al., paragraph 11) that cause the at least one processor to:
receive a search query comprising a search query string (See Meij et al., paragraph 34, wherein the query comprises a “text string”); 
identify a first token and a second token from the search query string (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token);
determine a first vector for the first token and a second vector for the second token using a word embedding’s model (See Meij et al., paragraph 35, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors.” And see paragraphs 55 and 83, wherein the embedding model is read on the “word2vec” which is also known as representation of words in Meij);
process the single query segment to identify search results from items stored on a database (See Meij et al., Figures 6 and 10; Also see paragraphs 9, 38, 41, wherein Meij discloses processing a query to get results).
Meij et al. teaches determining to include the first and second tokens in a single query segment (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token).  Meij et al., however, does not explicitly teach using a classifier to determine a relationship between the first vector and the second vector in vector space based on a distance between the first vector and the second vector determined by comparing the first vector and the second vector in the vector space.
Weare et al. teaches system and method for providing automatic classification of media entities according to tempo properties (See abstract), in which he teaches using a classifier to determine a relationship between the first vector and the second vector in vector space (See Weare et al., Figures 5A-6B; Also see column 12, lines 45-56, wherein Weare discloses “an entry vector EV is classified in accordance with vectors of CCV1 through CCV9 in the classification chain input space IS that are located within the distance d_nh calculated in FIGS. 5A and 5B”), based on a distance between the first vector and the second vector determined by comparing the first vector and the second vector in the vector space (See Weare et al., Figures 5A-6B; Also see column 3, lines 47-57; column 5, lines 50-56, column 11, line 31-column 12, line 44, wherein Weare discloses “the feature vector of the sound file has been stored in a database with a corresponding link to the original data file, the user can query the database in order to access the corresponding sound files. The database system must be able to measure the distance in N-space between two N-vectors”).
Meij et al. and Weare et al. are from the analogous art of processing queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Meij et al. and Weare et al. to have combined Meij et al. and Weare et al..  The motivation to combine Meij et al. and Weare et al. is to provide providing automatic classification of entities according to tempo properties (See Weare et al., column 1, lines 25-31).  Therefore, it would have been obvious to one skilled in the art to combine Meij et al. and Weare et al..

As to claim 12, Meij et al. as modified teaches further comprising to padding the first vector and the second vector to generate first and second features respectively, wherein the determination to include the first and second tokens in a single query segment is based on the first and second features (See Meij et al., paragraph 93, wherein each vector are concatenated. Also see Meij et al., paragraph 35, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors.”)

As to claim 17, Meij et al. as modified teaches generating a plurality of query segments based on the first and second tokens (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token); and identifying, as the single query segment, a dominant query segment of the plurality of query segments, wherein the identified search results are based on searching the database with the dominant query segment (See Meij et al., paragraphs 34, 47-49 and 58-64, wherein Meij discloses scoring each segment which provides the best search results).    

As to claim 19, Meij et al. teaches a non-transitory computer readable medium comprising instructions that when executed configure one or more hardware processors to perform a method of segmenting a search query (See Meij et al., paragraph 11), the method comprising: 
receiving, by one or more hardware processors, a search query comprising a search query string (See Meij et al., paragraph 34, wherein the query comprises a “text string”); 
identifying, by the one or more hardware processors, a first token and a second token from the search query string (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token); 
determining, by the one or more hardware processors, a first vector for the first token and a second vector for the second token using a word embeddings model (See Meij et al., paragraph 35, wherein Meij discloses “the contextual relevance model may use learned vector representation of query words and entities, and thus is able to compute quickly a relevance measure between a string of text and an entity. In some embodiments, the method and system in the present teaching aggregate vectors that encode word distributional semantics, and factored in the model the similarity of entity and query vectors.” And see paragraphs 55 and 83, wherein the embedding model is read on the “word2vec” which is also known as representation of words in Meij);
processing, by the one or more hardware processors, the single query segment to identify search results from items stored on a database (See Meij et al., Figures 6 and 10; Also see paragraphs 9, 38, 41, wherein Meij discloses processing a query to get results). 
Meij et al. teaches determining to include the first and second tokens in a single query segment (See Meij et al., Figures 9-10; Also see Meij et al., paragraphs 55, wherein Meij discloses a “tokenization unit” that tokenizes the received text string. Figure 10, discloses a first token and a second token).  Meij et al., however, does not explicitly teach using a classifier to determine a relationship between the first vector and the second vector in vector space based on a distance between the first vector and the second vector determined by comparing the first vector and the second vector in the vector space.
Weare et al. teaches system and method for providing automatic classification of media entities according to tempo properties (See abstract), in which he teaches using a classifier to determine a relationship between the first vector and the second vector in vector space (See Weare et al., Figures 5A-6B; Also see column 12, lines 45-56, wherein Weare discloses “an entry vector EV is classified in accordance with vectors of CCV1 through CCV9 in the classification chain input space IS that are located within the distance d_nh calculated in FIGS. 5A and 5B”), based on a distance between the first vector and the second vector determined by comparing the first vector and the second vector in the vector space (See Weare et al., Figures 5A-6B; Also see column 3, lines 47-57; column 5, lines 50-56, column 11, line 31-column 12, line 44, wherein Weare discloses “the feature vector of the sound file has been stored in a database with a corresponding link to the original data file, the user can query the database in order to access the corresponding sound files. The database system must be able to measure the distance in N-space between two N-vectors”).
Meij et al. and Weare et al. are from the analogous art of processing queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Meij et al. and Weare et al. to have combined Meij et al. and Weare et al..  The motivation to combine Meij et al. and Weare et al. is to provide providing automatic classification of entities according to tempo properties (See Weare et al., column 1, lines 25-31).  Therefore, it would have been obvious to one skilled in the art to combine Meij et al. and Weare et al..

As to claims 22 and 23, Meij et al. as modified, teacher wherein the previous search queries are selected based on click-through results of the previous search queries (See Meij et al., paragraphs 33 and 53-54, wherein Meij teaches “The method and system in the present teaching can extract a large number of candidate surface forms (also known as aliases) from click-through information and anchor text, i.e., every query or anchor that clicks/points to a corresponding knowledge database entry (e.g., a Wikipedia page)”).  

6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meij et al. (U.S. Patent Application Publication No. 2016/0189047), in view of Weare et al. (U.S. Patent No. 7,326,848), in further view of Delgo et al. (U.S. Patent Application Publication No. 2018/0232443).
As to claims 6 and 14, Meij et al. as modified, does not explicitly teach wherein the classifier is a binary classifier, and wherein the binary classifier uses vector representations of only two tokens of the search query string when determining the relationship, the only two tokens comprising the first token and the second token, and the vector representations comprising the first vector and the second vector.
Delgo et al. teaches intelligent matching system with ontology aided relation extraction (See abstract), in which he teaches wherein the classifier is a binary classifier, and wherein the binary classifier uses vector representations of only two tokens of the search query string when determining the relationship, the only two tokens comprising the first token and the second token, and the vector representations comprising the first vector and the second vector (See Delgo et al., Figure 3 and paragraphs 73-83, wherein Delgo discloses “Any word (token) which is materialized over a word embedding a vector is called a candidate relation predicate. [0078] d. Among all candidate relation predicates identified in step c, we then find the minimum distance between any of their embedded word vectors and the word vector associated with the named entity of interest, as obtained in step a is then found. According to an embodiment cosine distance may be used to measure similarity of word embedding vectors A cut-off threshold T may be established whereby distances greater than T designate "no fit"… [0081] g. For each candidate relation assembled in step f., a classifier is applied which will emit a number in the range [0, 1], signifying the probability of the existence of a true relation. This classifier can take the form of a logistic regression model, the features for which can be built in various ways” and also see paragraph 150, wherein Delgo teaches that “a binary classifier such as a logistic regression model over a set of pre-annotated examples”).
Meij et al. as modified and Delgo et al. are from the analogous art of processing information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Meij et al. as modified and Delgo et al.  to have combined Meij et al. as modified and Delgo et al.. The motivation to combine Meij et al. as modified and Delgo et al. is to “analyze free-form text provided by a user to allow the system to perform automated matching between requirements specified by a user and a prospective service provider” (See Delgo et al., paragraphs 5-7).  Therefore, it would have been obvious to one skilled in the art to combine Meij et al. as modified and Delgo et al..

7.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meij et al. (U.S. Patent Application Publication No. 2016/0189047), in view of Weare et al. (U.S. Patent No. 7,326,848), in further view of Anderson (U.S. Patent No. 9,037,589).
As to claim 15, Meij et al. as modified does not teaches wherein identification of the first and second tokens is limited to adjacent tokens in the plurality of tokens. 
Anderson teaches data clustering based on variant token networks (See abstract), in which he teaches wherein identification of the first and second tokens is limited to adjacent tokens in the plurality of tokens (See Anderson, column 34, line57-column 35, line 49, wherein Anderson discloses “The query expansion engine 143 creates alphabetized (token-representative-replaced) token-pair query terms using adjacent query terms, in this example, ‘Jacob John,’ ‘Jacob Jingleheimer,’ and ‘Jingleheimer Schmidt.’ The query expansion procedure also creates alphabetized (token-representative-replaced) token-pair query terms for query terms with one intervening query term ‘Jingleheimer John’ and ‘Jacob Schmidt’").   
Meij et al. as modified and Anderson are from the analogous art of processing queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Meij et al. as modified and Anderson to have combined Meij et al. as modified and Anderson.  The motivation to combine Meij et al. as modified and Anderson is to provide better search results based on clustering of information through tokenization (See Anderson, column 1, lines 17-35).  Therefore, it would have been obvious to one skilled in the art to combine Meij et al. as modified and Anderson.

As to claim 18, Meij et al. as modified, teaches wherein the first and second tokens are identified in the search query string based on one or more token delimiting characters between the first token and the second token (See Anderson, column 6, line 56-column 7, line 30, wherein Anderson discloses “token may be a fragment of a string or numeric value, such as a string with one character deleted, a number with a digit removed, or an n-gram, consisting of a contiguous sequence of n characters taken from a string or number”).    

Response to Arguments
8.	Applicant's arguments filed on 6/1/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. The arguments pertain to the newly added claim language which has been rejected with the newly cited art of Weare et al. (U.S. Patent No. 7,326,848), therefore, the arguments are considered moot.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/18/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164               

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164